Citation Nr: 0733304	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO.  04-32 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus, 
type II.


REPRESENTATION

Veteran represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel






INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 RO decision, which denied 
a claim for service connection for hypertension, as secondary 
to service-connected diabetes mellitus, type II.

The veteran was scheduled for a Travel Board hearing to be 
held on June 11, 2007 at the Louisville, Kentucky RO.  The 
veteran failed to appear at this hearing.  No request to 
reschedule this hearing has been received.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran alleges that he has hypertension as the result of 
his service-connected diabetes mellitus, type II.  See 
Statement of Accredited Representative, January 2007.  After 
a thorough review of the veteran's claims folder, the Board 
has determined that additional development is necessary prior 
to the adjudication of this claim.  

The medical evidence of record indicates that the veteran has 
a current diagnosis of hypertension.  See VA examination 
report, June 2003; VA examination report, October 2004.  At 
the October 2004 VA examination, the examining physician 
opined that the veteran's hypertension is not related to his 
diabetes mellitus, type II.  While the examiner specifically 
stated his belief that the veteran's hypertension was not 
caused by his diabetes mellitus, type II, due to the fact 
that his hypertension was present before he was diagnosed 
with diabetes mellitus, type II, he did not offer any opinion 
regarding the possibility that the veteran's diabetes 
mellitus, type II, could have aggravated his hypertension.  
Additionally, there appears to be a discrepancy among the 
evidence of record as to the onset date of the veteran's 
hypertension.  At the June 2003 VA examination, the veteran's 
hypertension was reported as being diagnosed 4 to 5 years 
ago.  At the October 2004 VA examination, however, the 
veteran reported that his hypertension dated back to the 
1970s.  Thus, the Board finds that the medical evidence of 
record is inadequate for the purpose of adjudicating the 
veteran's claim for service connection and that a new VA 
examination must be conducted, specifically addressing the 
issue of aggravation.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991) (if the medical evidence of record is 
insufficient, the Board is free to supplement the record by 
seeking an advisory opinion or ordering a medical 
examination).  The examiner must also attempt to determine, 
if possible, the exact onset date of the veteran's 
hypertension.

In addition, the Board finds that the veteran was not given 
proper notice of the requirements for establishing secondary 
service connection.  Therefore, upon remand, the veteran 
should be given such notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) informing him of the requirements for 
establishing secondary service connection according to 
38 C.F.R. § 3.310, to include secondary service connection 
based on aggravation.  

Accordingly, the case is REMANDED for the following action:

1.	Please send the veteran a corrective 
Veterans Claims Assistance Act of 2000 
(VCAA) notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
requirements necessary to substantiate a 
secondary service connection claim, 
particularly secondary service 
connection based on aggravation, 
according to 38 C.F.R. § 3.310.

2.	Thereafter, schedule the veteran for an 
appropriate VA examination.  The claims 
file should be provided to the 
physician for review, and the examiner 
should note that it has been reviewed. 

After reviewing the file, the physician 
should render an opinion as to whether 
it is at least as likely as not that 
the veteran has hypertension as a 
result of a disease or injury in 
service OR whether the veteran has 
hypertension that has been caused or 
aggravated by a service-connected 
disability, particularly the veteran's 
service-connected diabetes mellitus, 
type II.  The examiner should attempt 
to determine the exact onset date of 
the veteran's hypertension before 
rendering such an opinion.

It would be helpful if the physician 
would use the following language, as may 
be appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that 
conclusion as it is to find against it.  
The examiner should provide a complete 
rationale for any opinion provided.

3.	Then, the RO/AMC should readjudicate 
the claim.  In the event that the claim 
is not resolved to the satisfaction of 
the veteran, he and his representative 
should be provided a supplemental 
statement of the case.  If the benefit 
sought remains denied, the veteran and 
his representative should be furnished 
an appropriate supplemental statement 
of the case, which includes a 
discussion of the issue of secondary 
service connection, with citation to 
38 C.F.R. § 3.310, as amended in 
September 2006 (which relates to 
secondary service connection based on 
aggravation).  After the veteran has 
been given the applicable time to 
submit additional argument, the claim 
should be returned to the Board for 
further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



